NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application filed on 12/22/2011 claims benefit to provisional application no. 61/428,867 filed on 12/31/2010 and provisional application no. 61/474,691 filed on 04/12/2011.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 14/198,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on 12/03/2021 has been considered.

Withdrawal of Rejections
The response and amendments filed on 09/23/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103(a) as being obvious over Prieto in view of Griffin as indicated in the office action mailed on 06/23/2021. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendments. 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s patient population limitation of “an individual presenting signs of feeding intolerance” to be administered a nutritional composition comprising 2’-fucosyllactose and the additional claimed ingredients of polyunsaturated fatty acids, nucleotides, and carotenoid. “The nutritional composition includes a combination of one or more HMOs and one or more additional prebiotic oligosaccharides such that the composition provides a synergistic benefit to the end user, such as a synergistic benefit in improving feeding intolerance in infants” (see instant pre-grant specification at ¶ [0112]-[0113]).
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653